Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Terminal Disclaimer filed 25 October 2021 and approved 27 October 2021 overcomes the Double Patenting rejections. The Double Patenting rejections are therefore withdrawn.
Claims 1-12 are allowed over the prior art of record for the same reasons as parent application 12/607,778, summarized below:
Cadieux discloses scheduling a web page for translation based on “priority”, but is silent as to what the prioritization is based on. The prior art of record does not disclose or suggest, therefore, automatically scheduling for translation, content in the first language that has the at least one translatable component that is not yet translated, the scheduling being performed based on a priority associated with a corresponding web page, wherein the priority corresponds to a percentage of the web page that is already translated, as required by independent claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached W-F: 8AM-5PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 12/2/21
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656